Per Curiam,
This appeal having been regularly taken by defendant company from the decree of the court below, without any special order of said court, and recognizance in the sum of $8,000, conditioned to prosecute said appeal with effect, etc., having been given by appellant and approved by said court, we are of opinion that said appeal operates as a supersedeas of all proceedings by plaintiff company under and by virtue of said decree.
It is therefore ordered and decreed that the stay of proceedings, heretofore ordered by this court, be and the same is hereby continued until the final determination of said appeal.